Case: 11-40744     Document: 00511821907         Page: 1     Date Filed: 04/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2012
                                     No. 11-40744
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MOISES GUTIERREZ-CASTRO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-2499-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Moises Gutierrez-Castro appeals his conviction for transporting and
bringing illegal aliens into the United States for the purpose of private financial
gain in violation of 8 U.S.C. § 1324(a) and 18 U.S.C. § 2. Gutierrez-Castro avers
that the evidence was insufficient to show that he knowingly or recklessly
disregarded the fact that the aliens with whose transportation he was charged
were illegally present in the United States or that he transported them with the
intent to further their illegal presence in the United States. He also contends

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40744   Document: 00511821907     Page: 2   Date Filed: 04/16/2012

                                 No. 11-40744

that there is insufficient evidence that he intended to commit a criminal act by
bringing them into the United States or that he committed the offenses for
commercial advantage or private financial gain.
      We conclude that the evidence was sufficient to support Gutierrez-Castro’s
conviction. See United States v. Moser, 123 F.3d 813, 819 (5th Cir. 1997). The
evidence showed that the Government’s material witnesses, Maria Dolores
Erazo-Munoz and Otto Rene Castro-Vasquez, admitted that they entered the
United States illegally and identified Gutierrez-Castro as the guide who helped
them in their effort to enter the United States. The evidence demonstrated that
Gutierrez-Castro directed the movement and actions of these witnesses and
facilitated their entry into and presence in the United States. See United States
v. Villanueva, 408 F.3d 193, 201 n.8 (5th Cir. 2005); United States v.
Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002). We also conclude that the
evidence was sufficient to establish that Gutierrez-Castro participated in an
illegal alien smuggling operation and that members of the operation received
sums of money to help the illegal aliens enter the United States. See United
States v. Allende-Garcia, 407 F. App’x 829, 835 (5th Cir. 2011); United States v.
Smarr, 207 F. App’x 499, 500 (5th Cir. 2006). The judgment of the district court
is AFFIRMED.




                                       2